TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00632-CV


In re Arthur Ortiz





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


On September 22, 2010, relator Arthur Ortiz filed a pro se petition for writ of
mandamus complaining that the 299th District Court had failed to timely act on his motion for
forensic DNA testing and related motion for appointed counsel.  See Tex. Code Crim. Proc. Ann.
art. 64.01 (West Supp. 2010).  The petition stated that the motions had been filed by relator on
December 15, 2009.  On September 27, the Court asked the State to respond to the petition.
On October 7, the State informed the Court that its memorandum opposing relator's
motions for DNA testing and appointment of counsel was filed on October 6.  See id. art. 64.02.  We
are confident that the trial court, having now received the State's response, will promptly act on
relator's motions.  With this understanding, the petition for writ of mandamus is denied without
prejudice to relator filing a second petition if the trial court fails to act on his motions within
sixty days from the date of this opinion.




				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   October 20, 2010